   Case: 4:20-cv-01920-ACL Doc. #: 3 Filed: 05/06/21 Page: 1 of 11 PageID #: 8




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

JOSEPH MICHAEL DEVON ENGEL,                        )
                                                   )
        Plaintiff,                                 )
                                                   )
      v.                                           )          No. 4:20-CV-1920-ACL
                                                   )
CCA, et al.,                                       )
                                                   )
        Defendants.                                )

                                MEMORANDUM AND ORDER

       This matter is before the Court upon review of a complaint filed by Missouri State

prisoner Joseph Michael Devon Engel, prison registration number 1069055. For the reasons

explained below, the Court will allow plaintiff to proceed in forma pauperis in this action, and

will assess an initial partial filing fee of $1.00. Additionally, the Court will dismiss the complaint

pursuant to 28 U.S.C. § 1915(e)(2)(B).

                                      28 U.S.C. § 1915(b)(1)

       At the time he filed the complaint, plaintiff neither paid the filing fee nor filed a motion

for leave to proceed in forma pauperis. However, in the body of the complaint, plaintiff writes:

“Application to Proceed in District Court Without Prepaying Fees or Costs,” and he avers he

earns $5.00 per month. The Court liberally construes plaintiff’s statement as a request for leave

to bring this action without prepaying fees or costs, or in other words, to proceed in forma

pauperis. Having considered plaintiff’s request and his averments concerning his monthly

income, the Court has determined to grant the request and assess an initial partial filing fee of

$1.00, an amount that is reasonable based upon the information plaintiff has provided. See

Henderson v. Norris, 129 F.3d 481, 484 (8th Cir. 1997).

                                        28 U.S.C. § 1915(e)
   Case: 4:20-cv-01920-ACL Doc. #: 3 Filed: 05/06/21 Page: 2 of 11 PageID #: 9




       Pursuant to 28 U.S.C. § 1915(e)(2)(B), the Court shall dismiss a complaint filed in forma

pauperis if, inter alia, it is frivolous, malicious, fails to state a claim upon which relief can be

granted, or seeks relief from a defendant who is immune from such relief. An action is frivolous

if “it lacks an arguable basis in either law or in fact.” Neitzke v. Williams, 490 U.S. 319, 328

(1989). Dismissals on this ground should only be ordered when the legal theories are

“indisputably meritless,” or when the claims rely on “clearly baseless” factual allegations.

Denton v. Hernandez, 504 U.S. 25, 31 (1992). “Clearly baseless” factual allegations include

those that are “fanciful,” “fantastic,” and “delusional.” Id. at 32-33 (quoting Neitzke, 490 U.S. at

325, 327). “As those words suggest, a finding of factual frivolousness is appropriate when the

facts alleged rise to the level of the irrational or the wholly incredible, whether or not there are

judicially noticeable facts available to contradict them.” Id. at 33.

       An action is malicious when it is undertaken for the purpose of harassing the named

defendants rather than vindicating a cognizable right. Spencer v. Rhodes, 656 F. Supp. 458, 461-

63 (E.D.N.C. 1987), aff’d 826 F.2d 1061 (4th Cir. 1987). An action can also be considered

malicious if it is part of a longstanding pattern of abusive and repetitious lawsuits. In re Billy Roy

Tyler, 839 F.2d 1290, 1293 (8th Cir. 1988) (per curiam). When determining whether an action is

malicious, the Court need not consider only the complaint before it, but may consider the

plaintiff’s other litigious conduct Cochran v. Morris, 73 F.3d 1310, 1316 (4th Cir. 1996).

       A complaint fails to state a claim upon which relief may be granted if it fails to plead

“enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible when the plaintiff “pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a

complaint states a plausible claim for relief is a context-specific task that requires the reviewing

                                                  2
  Case: 4:20-cv-01920-ACL Doc. #: 3 Filed: 05/06/21 Page: 3 of 11 PageID #: 10




court to draw upon judicial experience and common sense. Id. at 679. The court must assume the

veracity of well-pleaded facts, but need not accept as true “[t]hreadbare recitals of the elements

of a cause of action, supported by mere conclusory statements.” Id. at 678 (citing Twombly, 550

U.S. at 555).

                                         The Complaint

       Plaintiff identifies himself as a sovereign citizen, and he also avers he is a civilly-

committed detainee. However, review of publicly-available records shows he is actually a

convicted and sentenced State prisoner. The complaint is handwritten on notebook paper, but it

includes a case caption that includes the name of this Court, plaintiff’s name, the case number,

and the title “Prisoner Civil Rights Complaint Under 42 U.S.C. 1983.” (ECF No. 1 at 1).

       The second page of the complaint contains a list identifying the following sixteen entities

and individuals as defendants: “CCA; CO1 Moses; Sg. Miller; LT; Captain; Superintendent;

Assistant Warden; Warden; Director; ERDCC; MODOC; Assist. Att. General; Att. General; LT

Govener; Govener; and Sentor of Missouri [sic].” Id. at 2. Next to each named defendant,

plaintiff writes the amount of monetary relief he seeks from that defendant. Plaintiff can be

understood to assert he sues each defendant in an official and individual capacity.

       Plaintiff identifies his claim as “over me getting haressed by CO1 Moses after he assult

me [sic].” Id. In support, plaintiff alleges “CO1 Miax witness CO1 Moses threating to write me

up after I told him he assult me for no reason oh that’s right after I told him no Black people,

child molesters and I wanted my 1st Admentment right to my Religion & Diet [sic].” Id. Plaintiff

indicates the assault occurred “last mo[n]th.” Id. Plaintiff also claims Moses’s conduct was not

investigated, and he claims “they” allow him to continue to work even though he uses martial

arts moves on people. Id.



                                                3
  Case: 4:20-cv-01920-ACL Doc. #: 3 Filed: 05/06/21 Page: 4 of 11 PageID #: 11




       Plaintiff identifies his injuries as “1st Admentment, Civil Liberty, Rights, Rights, Health,

Mental, PTSD, Mind Raping [sic].” Id. at 1. As noted above, next to each defendant’s name or

title, plaintiff writes the amount of monetary relief he seeks from that defendant. Those amounts

range from “1 Billion” dollars to “16 Billion” dollars. Id. at 2. Plaintiff also avers he is suing

“each one of these chain of command for that amount 136 Billion total in [capital].” Id.

       The complaint is one of more than one hundred and thirty (130) similar complaints

plaintiff has filed in this Court since September of 2020, alleging that his civil rights have been

violated by the MDOC, the ERDCC, and other state entities, as well as by MDOC and Missouri

State officials identified by titles such as those that appear in the instant complaint. The manner

in which plaintiff prepared those complaints, and his demands for relief, are roughly the same as

in the instant action. To date, the complaints that have been reviewed pursuant to 28 U.S.C. §

1915(e)(2) have been dismissed for reasons articulated therein, or because plaintiff failed to

comply with court orders. For complaints filed on or after December 22, 2020, plaintiff is subject

to 28 U.S.C. § 1915(g).

                                           Discussion

       The Court first addresses plaintiff’s individual capacity claim against Moses. Plaintiff

claims Moses harassed him after assaulting him in the past. Based upon the allegations in the

complaint, the harassment consisted of a verbal threat to “write [plaintiff] up.” (ECF No. 1 at 2).

However, allegations of mere verbal threats generally do not state a claim upon which relief may

be granted under 42 U.S.C. § 1983. Turner v. Mull, 784 F.3d 485, 492 (8th Cir. 2015). This is

because the Constitution does not guard against all intrusions on one’s peace of mind. King v.

Olmstead County, 117 F.3d 1065, 1067 (8th Cir. 1997). While a verbal threat can be actionable if

it rises to the level of a “brutal and wanton act of cruelty,” Hopson v. Fredericksen, 961 F.2d

1374, 1379 (8th Cir. 1992), plaintiff herein makes no attempt to allege Moses’s conduct rose to
                                                4
  Case: 4:20-cv-01920-ACL Doc. #: 3 Filed: 05/06/21 Page: 5 of 11 PageID #: 12




such level.

        Plaintiff does claim Moses’s harassment violated his First Amendment rights. A threat

can be actionable if it places coercive pressure on the plaintiff, thereby causing him to suffer the

deprivation of a constitutional right. King, 117 F.3d at 1067. Here, however, plaintiff makes no

attempt to allege Moses’s threat placed coercive pressure on him at all. Plaintiff also states

Moses’s harassment caused him to suffer emotional injury. However, fear or emotional injury

resulting solely from idle threats or verbal harassment is typically insufficient to constitute the

violation of an identified liberty interest. Id.

        Plaintiff does not clearly indicate an intent to bring a separate claim of excessive force

against Moses or any other prison employee. However, the Court has considered whether the

complaint states a plausible excessive force claim, and concludes it does not. When a prison

official is accused of using excessive physical force in violation of the Eighth Amendment, the

core judicial inquiry is “whether force was applied in a good-faith effort to maintain or restore

discipline, or maliciously and sadistically to cause harm.” Jackson v. Gutzmer, 866 F.3d 969, 974

(8th Cir. 2017). See also Ward v. Smith, 844 F.3d 717, 721 (8th Cir. 2016) (“Because the use of

force is sometimes required in prison settings, guards are liable only if they are completely

unjustified in using force, i.e., they are using it maliciously and sadistically”).

        In the case at bar, plaintiff indicates that Moses assaulted him at an unspecified time in

the past. At best, such allegation amounts to the “[t]hreadbare recitals of the elements of a cause

of action, supported by mere conclusory statements” that the Supreme Court has found deficient,

and that this Court is not required to presume true. Iqbal, 556 U.S. at 678 (citing Twombly, 550

U.S. at 555). The complaint simply fails to allege facts permitting the inference that plaintiff

suffered a malicious and sadistic use of force. Even pro se complaints must allege facts which, if



                                                   5
  Case: 4:20-cv-01920-ACL Doc. #: 3 Filed: 05/06/21 Page: 6 of 11 PageID #: 13




true, state a claim for relief as a matter of law, Martin v. Aubuchon, 623 F.2d 1282, 1286 (8th

Cir. 1980), and this Court will not assume facts that are not alleged. Stone v. Harry, 364 F.3d

912, 914-15 (8th Cir. 2004).

       In sum, plaintiff alleges a single instance of a verbal threat, with no allegations of

brutality, wanton cruelty, or coercive pressure. Such allegations do not state a claim of

constitutional dimension. Accordingly, the Court concludes the complaint fails to state a claim

upon which relief may be granted against Moses in his individual capacity.

       Plaintiff also claims Moses’s conduct was not investigated, and “they” allow Moses to

continue to work even though he uses martial arts moves on people. (ECF No. 1 at 2). To the

extent plaintiff can be understood to claim any defendant is liable to him because a grievance

was not properly investigated, his allegations do not state a claim of constitutional dimension.

There is no federal constitutional right to a prison grievance procedure, and neither state law nor

state policy creates one. Therefore, if a state elects to provide a grievance mechanism, violations

thereof will not give rise to a § 1983 claim. Buckley v. Barlow, 997 F.2d 494, 495 (8th Cir. 1993)

(a prison official’s failure to process or investigate grievances, without more, is not actionable

under § 1983; grievance procedure is procedural right only and does not confer substantive right

on inmate).

       To the extent plaintiff can be understood to claim any defendant is liable to him for

violating a prison regulation or policy concerning investigating prisoner complaints or

terminating employees, his allegations do not state a claim of constitutional dimension. It is well

established that there is no federal constitutional liberty interest in having state officers follow

state law or having prison officials follow prison regulations. Phillips v. Norris, 320 F.3d 844,

847 (8th Cir. 2003) (citing Kennedy v. Blankenship, 100 F.3d 640, 643 (8th Cir. 1996)). See also



                                                 6
  Case: 4:20-cv-01920-ACL Doc. #: 3 Filed: 05/06/21 Page: 7 of 11 PageID #: 14




Gardner v. Howard, 109 F.3d 427, 430 (8th Cir. 1997) (failure to follow prison policy is not

basis for § 1983 liability).

        The complaint suffers from other deficiencies. Plaintiff seeks monetary relief from the

MDOC and the ERDCC. Such a suit is effectively a suit against the State of Missouri. “Section

1983 provides for an action against a ‘person’ for a violation, under color of law, of another’s

civil rights.” McLean v. Gordon, 548 F.3d 613, 618 (8th Cir. 2008). The State of Missouri and its

agencies are not “persons” within the meaning of § 1983. See Will v. Michigan Dept. of State

Police, 491 U.S. 58, 71 (1989) and Alsbrook v. City of Maumelle, 184 F.3d 999, 1010 (8th Cir.

1999). Additionally, the “Eleventh Amendment protects States and their arms and

instrumentalities from suit in federal court.” Webb v. City of Maplewood, 889 F.3d 483, 485 (8th

Cir. 2018). See also Egerdahl v. Hibbing Cmty. Coll., 72 F.3d 615, 618-19 (8th Cir. 1995)

(“Generally, in the absence of consent a suit in which the State or one of its agencies or

departments is named as the defendant is proscribed by the Eleventh Amendment”). The

Eleventh Amendment bars suit against a state or its agencies for any kind of relief, not merely

monetary damages. Monroe v. Arkansas State Univ., 495 F.3d 591, 594 (8th Cir. 2007) (stating

that district court erred in allowing the plaintiff to proceed against state university for injunctive

relief, and remanding matter to district court for dismissal).

        There are two “well-established exceptions” to Eleventh Amendment immunity. Barnes

v. State of Missouri, 960 F.2d 63, 64 (8th Cir. 1992). The first is “where Congress has statutorily

abrogated such immunity by ‘clear and unmistakable language.’” Id. The second is where a State

waives its immunity, but “only where stated by the most express language or by such

overwhelming implications from the text as will leave no room for any other reasonable

construction.” Id. at 65. Neither exception applies here. The first exception is inapplicable



                                                  7
  Case: 4:20-cv-01920-ACL Doc. #: 3 Filed: 05/06/21 Page: 8 of 11 PageID #: 15




because the Supreme Court has determined that § 1983 does not abrogate a state’s Eleventh

Amendment immunity from suit in federal court. Will, 491 U.S. at 66 and Quern v. Jordan, 440

U.S. 332, 341 (1979). The second exception is inapplicable because the State of Missouri has not

waived its sovereign immunity in this type of case. See Mo. Rev. Stat. 537.600 (explaining that

sovereign immunity is in effect and providing exceptions).

         Additionally, it is apparent that all of the individual defendants are employees or officials

of the State of Missouri. Official capacity claims against such individuals are actually “against

the governmental entity itself.” White v. Jackson, 865 F.3d 1064, 1075 (8th Cir. 2017). Thus, a

“suit against a public employee in his or her official capacity is merely a suit against the public

employer.” Johnson v. Outboard Marine Corp., 172 F.3d 531, 535 (8th Cir. 1999). See also

Elder-Keep v. Aksamit, 460 F.3d 979, 986 (8th Cir. 2006) (a “suit against a public official in his

official capacity is actually a suit against the entity for which the official is an agent”). As such,

the official capacity claims against the individual defendants are actually claims against the State

of Missouri. However, as noted above, plaintiff cannot sue the State of Missouri under 42 U.S.C.

§ 1983 because it is not a “person” for purposes of the statute. See Will, 491 U.S. at 71 (asserting

that “neither a State nor its officials acting in their official capacity are ‘persons’ under § 1983”).

Furthermore, “[a] claim for damages against a state employee in his official capacity is barred

under the Eleventh Amendment.” Andrus ex rel. Andrus v. Arkansas, 197 F.3d 953, 955 (8th Cir.

1999).

         Plaintiff’s individual capacity claims against “CCA; Sg. Miller; LT; Captain;

Superintendent; Assistant Warden; Warden; Director; Assist. Att. General; Att. General; LT

Govener; Govener; and Sentor of Missouri [sic]” are also subject to dismissal. Liability in a §

1983 case is personal, Frederick v. Motsinger, 873 F.3d 641, 646 (8th Cir. 2017), and a



                                                  8
  Case: 4:20-cv-01920-ACL Doc. #: 3 Filed: 05/06/21 Page: 9 of 11 PageID #: 16




defendant can be held liable only for his or her own misconduct. S.M. v. Krigbaum, 808 F.3d

335, 340 (8th Cir. 2015). As such, § 1983 liability “requires a causal link to, and direct

responsibility for, the deprivation of rights.” Mayorga v. Missouri, 442 F.3d 1128, 1132 (8th Cir.

2006) (quoting Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990)). To that end, a

plaintiff must allege facts connecting the defendant to the challenged conduct. Bitzan v. Bartruff,

916 F.3d 716, 717 (8th Cir. 2019).

       Here, plaintiff has alleged no facts permitting the inference that “CCA; Sg. Miller; LT;

Captain; Superintendent; Assistant Warden; Warden; Director; Assist. Att. General; Att.

General; LT Govener; Govener; and Sentor of Missouri [sic]” did or failed to do anything that

amounted to a violation of any of his federally-protected rights. Indeed, the only specific

information plaintiff provides regarding each of these individuals is the amount of money he

seeks. Simply listing a person’s name or title as a defendant is insufficient to establish his or her

personal responsibility. See Allen v. Purkett, 5 F.3d 1151, 1153 (8th Cir. 1993) (agreeing with

district court dismissal of two defendants who were named as defendants in the complaint, but

who had no factual allegations made against them); Krych v. Hvass, 83 F. App’x 854, 855 (8th

Cir. 2003) (affirming dismissal of pro se complaint against defendants who were merely listed as

defendants in the complaint and there were no allegations of constitutional harm against them).

       In sum, the complaint describes no valid theory of recovery, nor does it contain facts

from which the Court can discern any plausible claim for relief. At best, the complaint asserts

only “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

statements” that the Supreme Court has found deficient, and that this Court is not required to

presume true. Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555). Having thoroughly

reviewed and liberally construed the complaint, the Court has determined it is subject to

dismissal because it fails to state a claim upon which relief may be granted.
                                                 9
 Case: 4:20-cv-01920-ACL Doc. #: 3 Filed: 05/06/21 Page: 10 of 11 PageID #: 17




       To the extent plaintiff can be understood to claim entitlement to relief based upon his

asserted status as a “sovereign citizen,” the complaint is frivolous. Arguments based upon

sovereign citizen ideology have been summarily rejected as frivolous and irrational in the Eighth

Circuit and in other federal courts around the nation. See United States v. Hart, 701 F.2d 749,

750 (8th Cir. 1983) (rejecting a jurisdictional challenge based upon the defendant’s argument he

was a sovereign citizen); United States v. Sterling, 738 F.3d 228, 233 n. 1 (11th Cir. 2013);

United States v. Benabe, 654 F.3d 753, 761-67 (7th Cir. 2011) (describing the conduct of a

“sovereign citizen” and collecting cases rejecting the group’s claims as frivolous, and

recommending that “sovereign citizen” arguments “be rejected summarily, however they are

presented.”). Additionally, plaintiff’s asserted entitlement to recover 136 billion dollars based

upon a claim entirely lacking factual support is irrational, and therefore also frivolous. See

Denton, 504 U.S. 25.

       Finally, it appears this action is subject to dismissal because it is malicious. As noted

above, this action is one of more than one hundred and thirty (130) complaints plaintiff has

recently filed in this Court against the MDOC and divisions and facilities thereof including the

ERDCC, as well as individual defendants identified using many of the same generic titles that

appear in the instant complaint. Plaintiff submitted the pleadings in bulk, and stated he intended

each set of pleadings be docketed as an individual civil action. The nature of those pleadings and

plaintiff’s claims for damages are roughly the same as those in the instant action. It therefore

appears plaintiff filed this action as part of a general campaign of harassment, not as a legitimate

attempt to vindicate a cognizable right. See Spencer, 656 F. Supp. at 461-63 (an action is

malicious when it is undertaken for the purpose of harassing the named defendants rather than

vindicating a cognizable right); In re Tyler, 839 F.2d at 1293 (an action can be considered



                                                10
 Case: 4:20-cv-01920-ACL Doc. #: 3 Filed: 05/06/21 Page: 11 of 11 PageID #: 18




malicious if it is part of a longstanding pattern of abusive and repetitious lawsuits); Cochran, 73

F.3d at 1316 (When determining whether an action is malicious, the Court need not consider

only the complaint before it, but may consider the plaintiff’s other litigious conduct).

       Having considered the instant complaint, as well as plaintiff’s recent history of engaging

in abusive litigation practices, the Court concludes that it would be futile to permit plaintiff leave

to file an amended complaint in this action. The Court will therefore dismiss this action under 28

U.S.C. § 1915(e)(2)(B).

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff may proceed in forma pauperis in this action..

       IT IS FURTHER ORDERED that the plaintiff shall pay an initial filing fee of $1.00

within thirty (30) days of the date of this Order. Plaintiff is instructed to make his remittance

payable to “Clerk, United States District Court,” and to include upon it: (1) his name; (2) his

prison registration number; (3) the case number; and (4) that the remittance is for an original

proceeding.

       IT IS FURTHER ORDERED that this action is DISMISSED pursuant to 28 U.S.C. §

1915(e)(2)(B). A separate order of dismissal will be entered herewith.

       IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in

good faith.

       Dated this ___6th____ day of May, 2021.

                                                   \s\ Jean C. Hamilton
                                                   JEAN C. HAMILTON
                                                   UNITED STATES DISTRICT JUDGE




                                                 11
